FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                           June 15, 2021

                                    No. 04-20-00600-CV

   IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES, JR., AN
                      INCAPACITATED PERSON,

                  From the County Court At Law No 1, Webb County, Texas
                           Trial Court No. 2011PB6000081-L2-B
                         Honorable Hugo Martinez, Judge Presiding


                                       ORDER
Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

         Appellant’s motion for an extension of time to file her brief is GRANTED. Appellant’s
brief is due on or before June 24, 2021. No further extensions will be granted.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court